Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 10/25/2019.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites the limitation “the data” in “in response to the data …” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that this limitation be modified as such to “in response to the transmitted data …”. Appropriate correction is required.
Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 recites the limitation “the data” in “in response to the data …” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that this limitation be modified as such to overcome this 112(b) rejection: “in response to the received data …”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claims 1-3, 6, 8-12, 15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Pub 2014/0086126 (hereinafter “Park”), and in view of Damnjanovic et al. US Pub 2015/0049709 (hereinafter “Damnjanovic”).
Regarding claim 1
Park discloses an apparatus (“a terminal may indicate a mobile station (MS), a mobile terminal (MT), an advanced mobile station (AMS), a high reliability mobile station (HR-MS), a subscriber station (SS), a portable subscriber station (PSS), an access terminal (AT), and user equipment (UE) and may include an entire function or a partial function of the terminal, the MT, the AMS, the HR-MS, the SS, the PSS, the AT, and the UE.” [0046]) comprising:
a transmitter (one skilled in the art would know that a mobile terminal is inherently equipped with a transceiver to transmit/receive wireless transmission) that transmits data (“When the terminal 200 receives downlink data A and B, the terminal 200 transmits HARQ feedback A' and B' to the base station 100 through a determined uplink subframe of an i-th frame.” [0098]. The “transmission” activities performed by the terminal confirm the existence of a transmitter.); and
a receiver (one skilled in the art would know that a mobile terminal is inherently equipped with a transceiver to transmit/receive wireless transmission) that receives a feedback message in a control channel (“The unicast control channel includes a resource allocation channel that provides the number of wireless resources, …hybrid automatic repeat and request (HARQ) information to a specific terminal and a control channel that provides feedback information, which is a HARQ indicator of uplink receiving traffic” [0063]), wherein the feedback message corresponds to the transmitted data (“The base station 100 transmits HARQ feedback of previously received uplink data to the terminal 200 in an l-th downlink subframe of an (i+1)th frame.” [0103]. The “reception” activities performed by the terminal confirm the existence of a receiver.), and 
Park does not specifically teach the feedback message comprises: a feedback flag indicating whether the feedback message includes feedback for one or more processes; and a feedback indication indicating feedback for the one or more processes.
In an analogous art, Damnjanovic discloses a feedback flag (i.e. “bitmap”) indicating whether the feedback message includes feedback for one or more processes (“the group HARQ feedback message may include a bitmap that indicates, based on a position in the bitmap, a process identifier for each of the plurality of data subframes correctly decoded.” 0012]); and 
a feedback indication indicating feedback for the one or more processes (“based on a position in the bitmap, a process identifier for each of the plurality of data subframes being acknowledged by the UE in the group HARQ feedback message.” [0007]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system to include Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages in order to facilitate UE’s HARQ feedback transmission (Damnjanovic [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages into Park’s method and apparatus for controlling signal transmission of a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Park, as modified by Damnjanovic, previously discloses the apparatus of claim 1, 
Park further discloses wherein the feedback message comprises hybrid automatic repeat request feedback (“hybrid automatic repeat and request (HARQ) information to a specific terminal and a control channel that provides feedback information, which is a HARQ indicator of uplink receiving traffic” [0063]).

Regarding claim 3
Park, as modified by Damnjanovic, previously discloses the apparatus of claim 1, 
Park further discloses wherein the feedback message (“hybrid automatic repeat and request (HARQ) information to a specific terminal” [0063]) indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded (“The terminal 200 decodes the received downlink data, and if decoding is successful, the terminal 200 transmits ACK feedback corresponding to a positive response to the base station 100, and if decoding has failed, the terminal 200 transmits NACK feedback corresponding to a negative response to the base station 100.” [0098]).

Regarding claim 6
Park, as modified by Damnjanovic, previously discloses the apparatus of claim 1, 
Park further discloses wherein the feedback indication indicating feedback for the one or more processes includes feedback selected from the group comprising: positive feedback and negative feedback (“The terminal 200 decodes the received downlink data, and if decoding is successful, the terminal 200 transmits ACK feedback corresponding to a positive response to the base station 100, and if decoding has failed, the terminal 200 transmits NACK feedback corresponding to a negative response to the base station 100.” [0098]).

Regarding claim 8
Park, as modified by Damnjanovic, previously discloses the apparatus of claim 1, 
Damnjanovic further discloses wherein the one or more processes comprise a plurality of processes, and the feedback indication indicating feedback for the one or more processes comprises feedback for the plurality of processes in a bit map manner corresponding to a number of each process (identified by “process identifier”) of the plurality of processes (“the group HARQ feedback message may include a bitmap that indicates, based on a position in the bitmap, a process identifier for each of the plurality of data subframes correctly decoded.” 0012]).

Regarding claim 9
A method comprising:
transmitting data; and
receiving a feedback message in a control channel, wherein the feedback message corresponds to the transmitted data, and the feedback message comprises: a feedback flag indicating whether the feedback message includes feedback for one or more processes; and a feedback indication indicating feedback for the one or more processes.
The scope and subject matter of method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 9 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 10
Park discloses an apparatus (“base station 100” in Fig. 11) comprising:
a receiver (i.e. “receiver 1140” in Fig. 11) that receives data (“The receiver 1140 determines whether DST is available and receives information necessary for determining an entire DST duration and a DST interval from the terminal 200.” [0137]); and
a transmitter (i.e. “transmitter 1130” in Fig. 11) that transmits a feedback message in a control channel (“The unicast control channel includes a resource allocation channel that provides the number of wireless resources, …hybrid automatic repeat and request (HARQ) information to a specific terminal and a control channel that provides feedback information, which is a HARQ indicator of uplink receiving traffic” [0063]), wherein the feedback message corresponds to the received data (“The base station 100 transmits HARQ feedback of previously received uplink data to the terminal 200 in an l-th downlink subframe of an (i+1)th frame.” [0103]), and the feedback message comprises:
a feedback flag indicating whether the feedback message includes feedback for one or more processes; and a feedback indication indicating feedback for the one or more processes (as afore-mentioned in claim 1 discussion).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system to include Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages in order to facilitate UE’s HARQ feedback transmission (Damnjanovic [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages into Park’s method and apparatus for controlling signal transmission of a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
 The apparatus of claim 10, wherein the feedback message comprises hybrid automatic repeat request feedback.
The scope and subject matter of apparatus claim 11 is similar to the scope and subject matter as claimed in claim 2. Therefore apparatus claim 11 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 12
The apparatus of claim 10, wherein the feedback message indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded.
The scope and subject matter of apparatus claim 12 is similar to the scope and subject matter as claimed in claim 3. Therefore apparatus claim 12 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 15
The apparatus of claim 10, wherein the feedback indication indicating feedback for the one or more processes includes feedback selected from the group comprising: positive feedback and negative feedback.
The scope and subject matter of apparatus claim 15 is similar to the scope and subject matter as claimed in claim 6. Therefore apparatus claim 15 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 17
The apparatus of claim 10, wherein the one or more processes comprise a plurality of processes, and the feedback indication indicating feedback for the one or more processes comprises feedback for the plurality of processes in a bit map manner corresponding to a number of each process of the plurality of processes.
The scope and subject matter of apparatus claim 17 is similar to the scope and subject matter as claimed in claim 8. Therefore apparatus claim 17 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 18
A method comprising:
receiving data; and
transmitting a feedback message in a control channel, wherein the feedback message corresponds to the received data, and the feedback message comprises:
a feedback flag indicating whether the feedback message includes feedback for one or more processes; and a feedback indication indicating feedback for the one or more processes.
The scope and subject matter of method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 10. Therefore method claim 18 corresponds to apparatus claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 19
The method of claim 18, wherein the feedback message comprises hybrid automatic repeat request feedback.
The scope and subject matter of method claim 19 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore method claim 19 corresponds to apparatus claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Regarding claim 20
The method of claim 18, wherein the feedback message indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded.
The scope and subject matter of method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 12. Therefore method claim 20 corresponds to apparatus claim 12 and is rejected for the same reasons of anticipation as used in claim 12 rejection above.


Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Damnjanovic, and further in view of Liang et al. US Pub 2018/0145796 (hereinafter “Liang”).
Regarding claim 4
Park, as modified by Damnjanovic, previously discloses the apparatus of claim 1, 
Park and Damnjanovic do not specifically teach wherein the feedback message further comprises a mode flag.
In an analogous art, Liang discloses wherein the feedback message (i.e. DCI with feedback control field) further comprises a mode flag (i.e. “HARQ-ACK feedback mode” field”, “the DCI includes at least one of: a first control field for indicating information related to downlink scheduling, a second control field for indicating the terminal to determine an HARQ-ACK feedback mode, and a third control field for indicating a PUCCH resource used by the terminal when the terminal determines to feed back an HARQ-ACK; [0152]; [0266]). 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal transmission of a wireless communication system, as modified by Damnjanovic, to include Liang’s method for sending uplink control information in order to facilitate UE’s HARQ feedback transmission (Liang [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Liang’s method for sending uplink control information into Damnjanovic’s method for transmitting group hybrid automatic repeat request (HARQ) feedback messages since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Park, as modified by Damnjanovic and Liang, previously discloses the apparatus of claim 4, 
Liang further discloses wherein the mode flag (i.e. the number of HARQ-ACK bits required to be fed back included in the HARQ-ACK feedback mode field) indicates a time division duplex mode, a frequency division duplex mode, an uplink mode, a downlink mode, or some combination thereof (“According to a related protocol, the number of HARQ-ACK bits required to be fed back is determined according to the number of the serving cells configured and the transmission modes of the configured serving cells, plus a configured uplink-downlink ratio in the case of a TDD system, or plus a reference to an uplink-downlink configuration which is made according to a configured downlink in a case when TDD-FDD aggregation is performed and TDD is a primary serving cell.” [0266]).

Regarding claim 13
The apparatus of claim 10, wherein the feedback message further comprises a mode flag.
The scope and subject matter of apparatus claim 13 is similar to the scope and subject matter as claimed in claim 4. Therefore apparatus claim 13 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14
The apparatus of claim 13, wherein the mode flag indicates a time division duplex mode, a frequency division duplex mode, an uplink mode, a downlink mode, or some combination thereof.
.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Damnjanovic, and further in view of Liu et al. US Pub 2013/0225184 (hereinafter “Liu”).
Regarding claim 7
Park, as modified by Damnjanovic, previously discloses the apparatus of claim 1, 
Damnjanovic further discloses wherein the feedback indication indicating feedback for the one or more processes (“the group HARQ feedback message may include a bitmap that indicates, based on a position in the bitmap, a process identifier for each of the plurality of data subframes correctly decoded.” [0012]) but Park and Damnjanovic do not explicitly teach the feedback indication further includes a number of each process of the one or more processes.
In an analogous art, Liu discloses wherein the feedback indication indicating feedback for the one or more processes further includes a number of each process of the one or more processes (“FIG. 10 illustrates an embodiment of a process performed at a UE for sending ACK/NACK along with an indication of the HARQ process number;” [0018]; Figs. 9-10 and furthermore “a UE maintains a certain number of its own HARQ processes, for example up to 8 HARQ processes for a 3GPP LTE FDD UE to receive packets in parallel on the downlink, up to 8 HARQ processes for a 3GPP LTE FDD UE to transmit packets in parallel on the uplink, up to 15 HARQ processes for a 3GPP LTE TDD UE to receive packets in parallel on the downlink, and up to 8 HARQ processes for a 3GPP LTE TDD UE to transmit packets in parallel on the uplink.” [0076]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method and apparatus for controlling signal (Liu [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Liu’s method for processing feedback information into Park’s method and apparatus for controlling signal transmission of a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
The apparatus of claim 15, wherein the feedback indication indicating feedback for the one or more processes further includes a number of each process of the one or more processes.
The scope and subject matter of apparatus claim 16 is similar to the scope and subject matter as claimed in claim 7. Therefore apparatus claim 16 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466